Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about November 26, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of assault in the second degree, and placed him in the custody of the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was not against the weight of the evidence. Issues of credibility, including the resolution of conflicts in testimony, were properly considered by the court and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). Concur—Buckley, P.J., Tom, Ellerin and Marlow, JJ.